


NON-QUALIFIED STOCK OPTION AGREEMENT
Solera Holdings, Inc.
(Performance Based Vesting)

Date


Name
Street Address
City, State, Zip Code


Re:
Solera Holdings, Inc. Grant of Non-Qualified Stock Option

Dear [Name]:
Solera Holdings, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2008 Omnibus Equity Incentive Plan (the “Plan”) and this Agreement
(this “Agreement”), the Committee has granted to you an option (the “Option”) to
acquire shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), as set forth below (the “Option Shares”), subject to the terms
and conditions set forth herein:
No. of Option Shares
[Number]
 
 
 
 
Date of Grant
[Date]
 
 
 
 
Exercise Price per Option Share
[$Price]
 
 
 
 
Performance Based Vesting of Option Shares
Except as set forth below, in the case of a Change in Control, Option Shares
shall only become vested and exercisable if both an Adjusted EBITDA (as defined
below) vesting trigger is satisfied, followed by the subsequent satisfaction of
a TSR (as defined below) vesting trigger.




1

--------------------------------------------------------------------------------



 
With respect to [25% of this Grant] of the Option Shares, such Option Shares
shall be eligible to become vested and exercisable only if the Adjusted EBITDA
for (i) Fiscal Year 2014 equals or exceeds $[ ], (ii) Fiscal Year 2015 equals or
exceeds $[ ] or (iii) Fiscal Year 2016 equals or exceeds $[ ], (the
“Initial Adjusted EBITDA Vesting Trigger”). If, based on published financial
results of the Company and adjustments for non-U.S. currency exchange rates as
set forth herein, the Committee certifies that the Initial Adjusted EBITDA
Vesting Trigger is satisfied (the “First EBITDA Certification Date”), then this
portion of the Option shall become vested and exercisable on and after the first
day of the calendar month following the First EBITDA Certification Date and the
date on which the Initial TSR Vesting Trigger is certified by the Committee as
satisfied. To the extent that any of these Option Shares can no longer become
vested Option Shares as a result of the failure to satisfy the Initial Adjusted
EBITDA Vesting Trigger, such Option Shares shall be forfeited upon the
conclusion of the Fiscal Year 2016.


 
With respect to an additional [25% of this Grant] of the Option Shares, these
Option Shares shall be eligible to become vested and exercisable only if the
Adjusted EBITDA for (i) Fiscal Year 2015 equals or exceeds $[ ], (ii) Fiscal
Year 2016 equals or exceeds $[ ] or (iii) Fiscal Year 2017 equals or exceeds $[
] (the “Second Adjusted EBITDA Vesting Trigger”). If, based on published
financial results of the Company and adjustments for non-U.S. currency exchange
rates as set forth herein, the Committee certifies that the Second Adjusted
EBITDA Vesting Trigger is satisfied (the “Second EBITDA Certification Date”),
then this portion of the Option shall become vested and exercisable on and after
the first day of the calendar month following the Second EBITDA Certification
Date and the date on which the Second TSR Vesting Trigger is certified by the
Committee as satisfied. To the extent that any of these Option Shares can no
longer become vested Option Shares as a result of the failure to satisfy the
Second Adjusted EBITDA Vesting Trigger, such Option Shares shall be forfeited
upon the conclusion of the Fiscal Year 2017.


2

--------------------------------------------------------------------------------



 
With respect to [25% of this Grant] of the Option Shares, these Option Shares
shall be eligible to become vested and exercisable only if the Adjusted EBITDA
for (i) Fiscal Year 2016 equals or exceeds $[ ] or (ii) Fiscal Year 2017 equals
or exceeds $[ ] (the “Third Adjusted EBITDA Vesting Trigger”). If, based on
published financial results of the Company and adjustments for non-U.S. currency
exchange rates as set forth herein, the Committee certifies that the Third
Adjusted EBITDA Vesting Trigger is satisfied (the “Third EBITDA Certification
Date”), then this portion of the Option shall become vested and exercisable on
and after the first day of the calendar month following the Third EBITDA
Certification Date and the date on which the Third TSR Vesting Trigger is
certified by the Committee as satisfied. To the extent that any of these Option
Shares can no longer become vested Option Shares as a result of the failure to
satisfy the Third Adjusted EBITDA Vesting Trigger, such Option Shares shall be
forfeited upon the conclusion of the Fiscal Year 2017.


 
With respect to the final [25% of Grant] of the Option Shares, these Option
Shares shall be eligible to become vested and exercisable only if the Adjusted
EBITDA for Fiscal Year 2017 equals or exceeds $[ ] (the “Final Adjusted EBITDA
Vesting Trigger”). If, based on published financial results of the Company and
adjustments for non-U.S. currency exchange rates as set forth herein, the
Committee certifies that the Final Adjusted EBITDA Vesting Trigger is satisfied
(the “Final EBITDA Certification Date”), then this portion of the Option shall
become vested and exercisable on and after the first day of the calendar month
following the Final EBITDA Certificate Date and the date on which the Final TSR
Vesting Trigger is certified by the Committee as satisfied. To the extent that
any of these Option Shares can no longer become vested Option Shares as a result
of the failure to satisfy the Final Adjusted EBITDA Vesting Trigger, such Option
Shares shall be forfeited upon the conclusion of the Fiscal Year 2017.


 
For purposes of the foregoing, the Expiration Date shall also be deemed to be a
“first day of the calendar month” for purposes of determining if each of the
Initial TSR Vesting Trigger, the Second TSR Vesting Trigger, the Third TSR
Vesting Trigger and the Final TSR Vesting Trigger (collectively, the “TSR
Vesting Triggers”) has been satisfied with respect to any Option Shares that
have not become vested or been forfeited on or prior to the first day of the
month in which the Expiration Date occurs.




3

--------------------------------------------------------------------------------



Change In Control Based Vesting of Option Shares
Notwithstanding anything in the Plan to the contrary, the provisions set forth
in this paragraph shall govern the vesting and exercisability of the Option
Shares in the event of a Change in Control (as defined in the Plan) to the
extent such Option Shares have not become vested in accordance with the
preceding paragraph setting forth Performance Based Vesting of Option Shares and
which remain outstanding.


 
If upon the consummation of a Change in Control, the Total Shareholder Return
(as defined below) with respect to the Common Stock equals or exceeds
sixty-seven percent (67%) measured from March 29, 2013 through the consummation
of the Change in Control, the Option Shares (other than those which have
previously become vested and exercisable, or have been forfeited pursuant to the
above provisions) shall become vested and exercisable immediately prior to, but
contingent upon, the consummation of the Change in Control. If the Total
Shareholder Return measured from March 29, 2013 through the consummation of the
Change in control is greater than one percent (1%) but less than sixty-seven
percent (67%), then the Option Shares which have not previously become vested or
forfeited at the time of a Change of Control shall be treated as vested and
exercisable immediately prior to, but contingent upon, the consummation of a
Change in Control at the rate of one and one-half percent (1½%) of such unvested
and nonforfeited Option Shares per each whole percentage point increase in such
Total Shareholder Return. Upon the consummation of a Change in Control, to the
extent Option Shares remain unvested in accordance with the paragraph setting
forth Performance Based Vesting of Option Shares and this paragraph setting
forth Change in Control Based Vesting of Option Shares, those Option Shares
shall be forfeited.
Expiration Date of Option
______, 2020
 



The Option is not an Incentive Stock Option and is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.
Each capitalized term not defined herein shall have the meaning set forth for
such term in the Plan.
1.Option.
(a)    Term. Subject to the terms and conditions set forth herein, the Company
hereby grants to you an Option to purchase the Option Shares at the exercise
price per Option Share set forth above in the introductory paragraph of this
Agreement (the “Exercise Price”), payable upon exercise as set forth in
paragraph 1(b) below. The Option shall expire at the close of business on the
date set forth above in the introductory paragraph of this Agreement (the
“Expiration Date”), which is the seventh anniversary of the Date of Grant set
forth in such introductory paragraph (the “Date of Grant”), subject to earlier
expiration as provided in paragraph 2(c) below should you cease

4

--------------------------------------------------------------------------------



to be an employee, officer or director of the Company or a Subsidiary. The
Exercise Price and the number and kind of shares of Common Stock or other
property for which the Option may be exercised shall be subject to adjustment as
provided in Section 12.2 of the Plan.
(b)    Payment of Option Price. Subject to paragraph 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made by one or more
of the following means:
(i)    in cash (including check, bank draft, money order or wire transfer of
immediately available funds);
(ii)    by delivery of outstanding shares of Common Stock with a Fair Market
Value on the date of exercise equal to the Option Price in accordance with
Section 6 of the Plan;
(iii)    by simultaneous sale through a broker reasonably acceptable to the
Committee of Option Shares acquired on exercise, as permitted under Regulation T
of the Federal Reserve Board;
(iv)    if and to the extent approved in advance by the Committee, by
authorizing the Company to withhold from issuance a number of Option Shares
issuable upon exercise of the Option which, when multiplied by the Fair Market
Value of a share of Common Stock on the date of exercise, is equal to the Option
Price; or
(v)    by any combination of the foregoing clauses (i) through (iii) and, if
authorized in advance by the Committee, clause (iv).
2.    Exercisability/Vesting and Expiration.
(a)    Vesting of Option Shares. The Option granted hereunder may be exercised
only to the extent it has become vested. The Option shall vest as indicated in
the Performance Based Vesting of Option Shares and/or the Change in Control
Vesting of Option Shares set forth in the introductory paragraph of this
Agreement.
(b)    Normal Expiration. In no event shall any part of the Option be
exercisable after the Expiration Date.
(c)    Effect on Expiration of Employment Termination. The general rules set
forth in the Plan (Section 12.4) shall apply if your employment or service with
the Company or a Subsidiary terminates prior to the Expiration Date.
3.    Procedure for Exercise. You may exercise all or any portion of the Option,
to the extent it has vested and is outstanding, at any time and from time to
time prior to the Expiration Date, by delivering written notice to the Company
in the form attached hereto as Exhibit A, together with payment of the Option
Price in accordance with the provisions of paragraph 1(b) above. The Option may
not be exercised for a fraction of an Option Share.

5

--------------------------------------------------------------------------------



4.    Automatic Exercise. If on the last day on which the Option may be
exercised, the Fair Market Value of one Share exceeds the Exercise Price per
Option Share above, then the Option, to the extent vested, shall be deemed to
have been exercised by you on such day with payment made by withholding Shares
otherwise issuable in connection with the exercise of the Option. In such event,
the Company shall deliver to you the number of whole Option Shares for which the
Option was deemed exercised, less the number of whole Option Shares required to
be withheld for the payment of the total purchase price and required withholding
taxes (determined under paragraph 5(a) below) with any fractional Share settled
in cash.
5.    Withholding of Taxes.
(a)    Withholding of Shares. You are required to make arrangements for payment
to the Company at the time of exercise of the amount the Company is required to
withhold for taxes. The Company may, but need not, permit you to deliver whole
shares of Common Stock (or have the Company withhold whole Option Shares
acquired upon exercise of the Option) to satisfy, in whole or in part, the
minimum amount the Company is required to withhold for taxes in connection with
the exercise of the Option. The fair market value of the shares to be withheld
or delivered will be the Fair Market Value as of the date the amount of tax to
be withheld is determined. Any remaining amount required to be withheld that is
in excess of any whole shares accepted by the Company must be paid to the
Company by you at the time of exercise.
(b)    Company Requirement. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of Option Shares under this Agreement.
6.    Conformity with Plan. The Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan (which is
incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.
7.    Rights of Participants; Future Awards. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company to terminate your
employment or other performance of services at any time (with or without Cause),
nor confer upon you any right to continue in the employ or as a director or
officer of, or in the performance of other services for, the Company or a
Subsidiary for any period of time, or to continue your present (or any other)
rate of compensation or level of responsibility, and in the event of termination
of employment or other performance of services (including, but not limited to,
termination without Cause), any portion of the Option that was not previously
vested and exercisable shall expire and be forfeited (other than, if the
Committee so provides, retirement). Nothing in this Agreement shall confer upon
you any right to be selected again as a Participant. The purpose and terms of
this grant reflect the Committee’s intention to not grant any awards to you
under the Plan (or any successor or similar plan) during the Company’s 2014 and
2015 Fiscal Years and to next consider you for an award in the fourth quarter of
the 2016 Fiscal Year [FOR NON-CEO NEOs only: other than awards having vesting
and exercise terms and

6

--------------------------------------------------------------------------------



conditions based upon performance criteria and time periods substantially
similar to those used herein]. You acknowledge your understanding of and
agreement to the Committee’s intention.
8.    Certain Definitions. For the purposes of this Agreement, the following
terms shall have the meaning set forth below:
(a)    “Adjusted EBITDA” for a period means the GAAP net income attributable to
the Company for such period, (i) excluding those categories of expenses, costs
and income excluded in the determination of the Company’s Adjusted EBITDA as set
forth in the Company’s Fourth Quarter and Fiscal Year ended June 30, 2012
earnings release dated August 23, 2012, applied on a consistent basis, and (ii)
adjusted for non-U.S. currency exchange rates as set forth below in this Section
8(a). The EBITDA for each country in which the Company operates which does not
transact business using United States dollars shall first be calculated using a
foreign currency exchange rate utilizing the monthly average of the shorter of
(i) twenty-four (24) months and (ii) the period of time in which the Company has
operated in such country (the “Initial EBIDTA Country Determination”). If, for
any country in which the Company operates, the country EBITDA using the Average
Actual Rates (as defined below) are within ten percent (10%) above or below the
country EBITDA using the Initial EBIDTA Country Determination, then the Initial
EBITDA Country Determination shall be used to calculate the country’s EBITDA.
If, for any country in which the Company operates, the country EBITDA using the
Average Actual Rates are greater than or less than ten percent (10%) of the
country EBITDA results using the Initial EBITDA Country Determination, the
amount of the country’s EBIDTA shall be determined by adding or subtracting the
amount in excess of or below this ten percent (10%) figure, as the case may be,
to the Initial EBIDTA Country Determination. Notwithstanding the foregoing, the
determination of the Company’s total consolidated EBIDTA for the 2017 Fiscal
Year shall not be adjusted for foreign currency exchange rates as set forth
above, and shall be determined solely on the basis of the Initial EBIDTA Country
Determination for that year. For purposes of this Agreement, the Average Actual
Rates means the monthly average foreign currency exchange rates used for GAAP
purposes to calculate the Company’s total consolidated EBIDTA.
(b)    “Comparison Group” means all of the companies listed on the S&P 400
Midcap Index as of the Date of Grant, subject to removal as set forth in this
Section 8(b). A company shall be removed from the Comparison Group if it
undergoes a Specified Corporate Change. A company that is removed from the
Comparison Group before a measurement date for any of the TSR Vesting Triggers
will not be included at all in the determination of whether any of such TSR
Vesting Triggers is satisfied. A company in the Comparison Group will be deemed
to have undergone a “Specified Corporate Change” if it: (i) ceases to be a
domestically domiciled publicly traded company on a national stock exchange or
market system, unless such cessation of such listing is due to a low stock price
or low trading volume; (ii) has gone private; (iii) has reincorporated in a
foreign (e.g., non-U.S.) jurisdiction, regardless of whether it is a reporting
company in that or another jurisdiction; or (iv) has been acquired by another
company (whether by another company in the Comparison Group or otherwise, but
not including internal reorganizations), or has sold all or substantially all of
its assets. The Company shall rely on press releases, public filings, website
postings, and other reasonably reliable information available regarding a
Comparison Group company in making a determination that a Specified Corporate
Change has occurred.

7

--------------------------------------------------------------------------------



(c)    “Fiscal Year” shall mean the fiscal year of the Company.
(d)    “Option Shares” shall mean (i) all shares of Common Stock issued or
issuable upon the exercise of the Option and (ii) all shares of Common Stock
issued with respect to the Common Stock referred to in clause (i) above by way
of stock dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.
(e)    “TSR Measurement Date” means each trading day with respect to which the
principal national securities exchange on which the Company’s Common Stock is
listed for trading is open and for which trades are reported.
(f)     “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Comparison Group, as applicable,
meaning the change in stock price from March 29, 2013 to each TSR Measurement
Date within the applicable TSR Vesting Trigger Measurement Period or the Change
in Control consummation date, as applicable, plus dividends and distributions
made or declared (assuming such dividends or distributions are reinvested in the
common stock of the Company or any company in the Comparison Group) during such
period, expressed as a percentage return. For purposes of measuring TSR, and,
except as provided below with respect to a Change in Control, the stock price of
the Company and each company in the Comparison Group as of (i) March 29, 2013
shall be the average reported closing price for such common stock over the 20
consecutive trading days ending on March 29, 2013 and (ii) each TSR Measurement
Date within the applicable TSR Vesting Trigger Measurement Period shall be the
average reported closing price for such common stock over the 20 consecutive
trading days ending on such TSR Measurement Date. In the event of a Change in
Control, the closing price on March 29, 2013 and the per share value of the
Company’s Common Stock as of the date the Change in Control is consummated shall
be used instead of average closing prices as described above. If a company:  (i)
files for bankruptcy, reorganization, or liquidation under any chapter of the
U.S. Bankruptcy Code;  (ii) is the subject of an involuntary bankruptcy
proceeding that is not dismissed within 30 days;  (iii) is the subject of a
stockholder approved plan of liquidation or dissolution; or (iv) ceases to
conduct substantial business operations, then the TSR for that company will be
negative one hundred percent (-100%).
(g)     “Initial TSR Vesting Trigger Measurement Period” shall mean each period
which (i) begins on March 29, 2013 and (ii) ends on a TSR Measurement Date which
falls in the period beginning on July 1, 2014 and ending on the Expiration Date.
(h)    “Initial TSR Vesting Trigger” shall be met if, during any Initial TSR
Vesting Trigger Measurement Period, the Total Shareholder Return for the Company
ranks in the sixtieth (60th) percentile or greater as compared to Total
Shareholder Return of the companies in the Comparison Group measured during such
period.
(i)     “Second TSR Vesting Trigger Measurement Period” shall mean each period
which (i) begins March 29, 2013 and (ii) ends on a TSR Measurement Date which
falls in the period beginning on July 1, 2015 and ending on the Expiration Date.

8

--------------------------------------------------------------------------------



(j)    “Second TSR Vesting Trigger” shall be met if, during any Second TSR
Vesting Trigger Measurement Period, the Total Shareholder Return ranks in the
sixtieth (60th) percentile or greater as compared to Total Shareholder Return of
the companies in the Comparison Group measured during such period.
(k)     “Third TSR Vesting Trigger Measurement Period” shall mean each period
which (i) beings March 29, 2013 and (ii) ends on a TSR Measurement Date which
falls in the period beginning on July 1, 2016 and ending on the Expiration Date.
(l)    “Third TSR Vesting Trigger” shall be met if, during any Third TSR Vesting
Trigger Measurement Period, the Total Shareholder Return for the Company ranks
in the sixtieth (60th) percentile or greater as compared to Total Shareholder
Return of the companies in the Comparison Group measured during such period.
(m)     “Final TSR Vesting Trigger Measurement Period” shall mean each period
which (i) begins on March 29, 2013 and (ii) ends on a TSR Measurement Date which
falls within the period beginning on July 1, 2017 and ending on the Expiration
Date.
(n)    “Final TSR Vesting Trigger” shall be met if, during any Final TSR Vesting
Trigger Measurement Period, the Total Shareholder Return for the Company ranks
in the sixtieth (60th) percentile or greater as compared to Total Shareholder
Return of the companies in the Comparison Group measured during such period.
9.    Amendment or Substitution of Option. The terms of the Option may be
amended from time to time by the Committee in its discretion in any manner that
it deems appropriate (including, but not limited to, acceleration of the date of
exercise of the Option); provided that, except as otherwise provided in the
Plan, no such amendment shall adversely affect in a material manner any of your
rights hereunder without your written consent.
10.    Remedies. The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor. The parties hereto acknowledge and agree that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.
11.    Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
12.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall

9

--------------------------------------------------------------------------------



be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.
13.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same Agreement.
14.    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
15.    Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.
16.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at 7 Village Circle, Suite 100, Westlake, TX 76262, Attn:
Chief Financial Officer, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.
17.    Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your acquisition of the
Option Shares.
*****



10

--------------------------------------------------------------------------------




Signature Page to Stock Option Agreement
Please execute the extra copy of this Agreement in the space below and return it
to the Company to confirm your understanding and acceptance of the agreements
contained in this Agreement.
Very truly yours,

SOLERA HOLDINGS, INC.


By: ____________________________________
    Name: ___________________________
    Title: ___________________________


Enclosures:
- Extra copy of this Agreement
- Copy of the Plan
- Prospectus for the Plan
The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.
Dated as of
 
OPTIONEE
 
 
 
 
 
 
 
 
Name:
 
 
Address (please print)
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT A
Form of Letter to be Used to Exercise Nonqualified Stock Option
_______________________________
Date
Solera Holdings, Inc.
[Street address]
[City, State Zip Code]

Attention:    Chief Financial Officer
I wish to exercise the stock option granted on [Date] and evidenced by a Stock
Option Agreement dated as of [Date] to acquire [Number] shares of Common Stock
of Solera Holdings, Inc., at an option price of $[Price] per share. In
accordance with the provisions of paragraph 1 of the Stock Option Agreement, I
wish to make payment of the exercise price (please check all that apply):
o
in cash
o
by delivery of shares of Common Stock held by me
o
by simultaneous sale through a broker of Option Shares
o
by authorizing the Company to withhold Option Shares (subject to authorization
by the compensation committee of the board of directors of the Company)



Please issue a certificate for these shares in the following name:
 
 
 
Name
 
 
 
 
 
Address
 
 
 
 
Very truly yours,
 
 
Signature
 
 
Typed or Printed Name:
 
 
Social Security Number









